       Case 3:03-cv-02131-AWT Document 94 Filed 04/22/21 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT


ANDRES R. SOSA,                    :
     Plaintiff,                    :
                                   :
      v.                           :    Civil No. 3:03-cv-2131(AWT)
                                   :
GREEN, et al.,                     :
     Defendants.                   :


                      RULING ON PLAINTIFF’S MOTION
           FOR MODIFICATION OF JUDGMENT [ECF Nos. 87 and 89]

      The parties settled this case in 2006 and thereafter filed

a stipulation indicating that the case was withdrawn.          ECF No.

47.   In 2016, the plaintiff, Andres R. Sosa, filed a motion

seeking to hold the defendants in contempt for violating the

settlement agreement.     The court held that it lacked

jurisdiction to rule on the motion for contempt because it

lacked jurisdiction to enforce the settlement agreement.           ECF

No. 84 (accepting Recommended Ruling, ECF No. 82).          The

plaintiff now moves, pursuant to Federal Rule of Civil Procedure

60(b)(3), to modify the 2016 decision so he can seek enforcement

of the settlement agreement in this court.        For the following

reasons, the motion is being denied.



I.    LEGAL STANDARD

      Even where a court has not retained jurisdiction to enforce

a settlement agreement, it may consider a motion for relief
      Case 3:03-cv-02131-AWT Document 94 Filed 04/22/21 Page 2 of 6



under Rule 60(b).   See Kokkenan v. Guardian Life Ins. Co., 511

U.S. 375, 378 (1994); Hendrickson v. United States, 791 F.3d

354, 360 (2d Cir. 2015) (“When a district court issues a final

decision, it ‘disassociates itself from a case’ and its

jurisdiction over the case comes to an end, except for certain

collateral matters especially reserved by ... the Federal Rules,

see, e.g., ... Fed. R. Civ. P. 60(b) (motions for relief from

judgment).”)(citations omitted).

     Federal Rule of Civil Procedure 60(b)(3) allows a court to

relieve a party from a judgment or order when the opposing party

commits fraud or makes misrepresentations.       To prevail on a Rule

60(b)(3) motion, the moving party must demonstrate by clear and

convincing evidence that the non-moving party engaged in fraud,

misrepresentation, or other misconduct which prevented the

moving party from fully and fairly presenting his case.          See

Spaulding v. New York City Dep’t of Educ., 407 F. Supp. 3d 143,

149 (E.D.N.Y. 2017) (citations omitted).

     Motions for relief from judgment are generally not favored.

Thus, the motions will be granted “only upon a showing of

exceptional circumstances.”     United States v. International Bhd.

Of Teamsters, 247 F.3d 370, 391 (2d Cir. 2001).        The burden on

the moving party is even higher where “the parties submit to an

agreed-upon disposition instead of seeking a resolution on the

merits.”   Spaulding, 407 F. Supp. 3d at 149 (internal quotation

                                   2
         Case 3:03-cv-02131-AWT Document 94 Filed 04/22/21 Page 3 of 6



marks and citation omitted).



II.   DISCUSSION

      The plaintiff challenges the court’s determination that it

lacks jurisdiction to enforce the settlement agreement.             The

recommended ruling of the magistrate judge was accepted on

February 18, 2016, and the order denying the plaintiff’s motions

was entered on that date.        Motions filed pursuant to Rule

60(b)(3) must be filed no more than a year after entry of the

order.    Fed. R. Civ. P. 60(c)(1).       The plaintiff filed this

motion on March 16, 2021, over five years after entry of the

order.    Thus, the motion is denied because it is untimely.

      Even if the motion were timely, however, it would be

denied.     In support of his motion, the plaintiff submits a

transcript of a June 2007 hearing in state court on the

plaintiff’s motion for contempt regarding the settlement

agreement reached in this case.         ECF Nos. 87 and 89 at 9-15.       At

the hearing counsel for the defendants suggested that the motion

for contempt would be more appropriately filed in federal court

rather than in state court.        Id. at 11.    When counsel told the

state court that this court had approved the settlement

agreement, the state judge informed the plaintiff that the state

court did not have jurisdiction to enforce a federal court

settlement.     Id. at 13.

                                      3
      Case 3:03-cv-02131-AWT Document 94 Filed 04/22/21 Page 4 of 6



     In fact, the terms of the settlement agreement were not

approved by this court.    The parties merely stipulated that the

case could be withdrawn and the court accepted the stipulation.

The settlement agreement was not submitted to the court for

approval.    None of the defendants’ motions for extension of time

to file a dispositive motion in this case referred to settlement

negotiations and the court was not informed that the reason for

the stipulation was a settlement agreement.        Counsel’s statement

that the settlement was approved by this court was not correct.

     However, the misrepresentation was made to the state court,

not to this court.   In denying the plaintiff’s motion, the court

relied on precedent, not counsel’s statement in state court.

Thus, as counsel committed no fraud or misrepresentation in this

court that prevented the plaintiff from presenting his case

here, there is no basis for the plaintiff’s Rule 60(b)(3)

motion.

     Once again, “a district court does not automatically retain

jurisdiction to hear a motion to enforce a settlement agreement

simply by virtue of having disposed of the original case.”

Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015)

(citation and internal quotation marks omitted).        There are no

federal statutes that provide federal court jurisdiction over

the contractual dispute relating to an out-of-court settlement

agreement.   See Kokkonen v. Guardian Life Ins. Co., 511 U.S. at

                                   4
        Case 3:03-cv-02131-AWT Document 94 Filed 04/22/21 Page 5 of 6



381.    The only time a federal court has jurisdiction over a

contractual dispute of this type is when the court specifically

retains jurisdiction over the settlement agreement or when the

settlement agreement is incorporated into the order dismissing

the case.    Id.   Neither condition occurred in this case.         Thus,

this court lacks jurisdiction to enforce the settlement

agreement.

       The court notes that the court did entertain several

motions regarding the settlement agreement filed from 2009 to

2013.    See ECF Nos. 51, 65, 71.      In 2014, however, the Second

Circuit vacated a district court order enforcing a settlement

agreement because the court lacked jurisdiction for the reasons

discussed above.     See StreetEasy, Inc. v. Chertok, 752 F.3d 298,

305-06 (2d Cir. 2014).      Relying on that decision, the court

denied the plaintiff’s 2015 motion for contempt.          Under United

States Supreme Court and Second Circuit law, this court lacks

jurisdiction to enforce the settlement agreement or entertain

motions relating to the settlement agreement.



III. CONCLUSION

       Accordingly, the plaintiff’s motion for modification of

judgment [ECF Nos. 87 and 89] is hereby DENIED.

       It is so ordered.



                                     5
      Case 3:03-cv-02131-AWT Document 94 Filed 04/22/21 Page 6 of 6



     Signed this 21st day of April 2021 at Hartford,

Connecticut.

                                 __________/s/AWT_____________
                                       Alvin W. Thompson
                                 United States District Judge




                                   6
